         Case 1:19-cv-11623-PGG Document 32 Filed 01/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  SKYROCKET, LLC D/B/A SKYROCKET TOYS
  LLC,                                                              ORDER OF DEFAULT

  Plaintiff
                                                                     19 Civ. 11623 (PGG)
  v.

  COMEYUN,      F2TOYDH,    HELLOTANGTANG,
  HUANGCC31, JOY4TOY, ONETOYS, PINK350,
  PINK700, PINKTN, VMNICE, YAN350 and YUN350,

  Defendants


PAUL G. GARDEPHE, U.S.D.J.:

               WHEREAS the Complaint was filed on December 19, 2019 (Dkt. No. 6);

               WHEREAS this Court granted Plaintiff’s ex parte application for a temporary

restraining order; an order restraining assets and Merchant Storefronts; an order to show cause

why a preliminary injunction should not issue; an order authorizing alternative service by

electronic means; and an order authorizing expedited discovery (Dkt. No. 16);

               WHEREAS this Court issued a preliminary injunction on January 2, 2020 (id.);

               WHEREAS Plaintiffs served the Summons and Complaint on each Defendant on

December 24, 2019, in accordance with the order authorizing alternative service (Dkt. No. 17);

               WHEREAS Defendants have not appeared in this action or responded in any

fashion to the Complaint (Cert. of Default (Dkt. No. 22));

               WHEREAS Plaintiff voluntarily dismissed as to Defendant Huangcc31 on

December 22, 2020 (Dkt. No. 28);

               WHEREAS, on December 22, 2020, this Court ordered Defendants to show cause
           Case 1:19-cv-11623-PGG Document 32 Filed 01/22/21 Page 2 of 2




why a default judgment should not be entered against them and scheduled a hearing for January

21, 2021 (Dkt. No. 29);

               WHEREAS Plaintiffs served notice of the hearing on the Defaulting Defendants

by the alternative service methods authorized in the Court’s December 19, 2019 Order (Dkt. No.

30);

               WHEREAS Defendants have filed no opposition to Plaintiff’s motion for a

default judgment and did not appear at the January 21, 2021 hearing;

               WHEREAS, for the reasons discussed at the January 21, 2021 hearing, Plaintiff

has not established a basis for the Court to exercise personal jurisdiction over Defendant

Pink700;

               It is hereby ORDERED that default is entered against Defendants Comeyun,

F2toydh, Hellotangtang, Joy4toy, Onetoys, Pink350, Pinktn, Vmnice, Yan350 and Yun350, and

that this matter is referred to Magistrate Judge Lehrburger for an inquest into damages. The

Clerk of Court is directed not to close this case.

Dated: New York, New York
       January 22, 2021
                                                     SO ORDERED.


                                                     _________________________________
                                                     Paul G. Gardephe
                                                     United States District Judge
